United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.S., Appellant
and
DEPARTMENT OF THE AIR FORCE,
McCLELLAN AIR FORCE BASE, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-989
Issued: December 16, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 3, 2009 appellant filed a timely appeal from a May 9, 2008 merit decision of
the Office of Workers’ Compensation Programs terminating his wage-loss compensation.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether the Office properly terminated appellant’s wage-loss compensation
effective May 11, 2008.

FACTUAL HISTORY
This case was previously before the Board. The Office accepted appellant’s occupational
disease claim for left carpal tunnel syndrome on February 23, 1993 and right carpal tunnel
syndrome on September 13, 1993.1 It placed him on the periodic rolls for wage loss on
April 4, 2000. By decision dated April 26, 2001, the Office reduced appellant’s compensation
benefits to zero based on his refusal to participate in vocational rehabilitation. The Board
reversed this determination by decision dated July 1, 2002.2 The facts and circumstances of the
case as set out in the Board’s prior decision are incorporated herein by reference.
On March 23, 2007 the Office referred appellant to Dr. Matthew Mitchell, a Boardcertified orthopedic surgeon, for a second opinion evaluation. On April 20, 2007 Dr. Mitchell
reviewed appellant’s history of injury, medical treatment and performed a physical examination.
He found full elbow range of motion, bilateral negative Tinel’s sign in the elbow cubital tunnel,
negative Phalen’s test, negative carpal tunnel compression test and full range of motion of both
wrists. Dr. Mitchell diagnosed bilateral carpal tunnel syndrome by history and positive nerve
conduction studies. He found that appellant had signs of very mild right thenar atrophy. In an
attached work capacity evaluation form, Dr. Mitchell advised that appellant could work at his
usual job with restrictions, with repetitive and/or wrist motions and reaching above the shoulder
limited to four hours.
In a March 21, 2007 report, Dr. Dennis J. Sullivan, an attending Board-certified
orthopedic surgeon with a subspecialty in hand surgery, diagnosed right carpal tunnel syndrome.
Physical examination revealed full bilateral elbow, forearm, wrist and finger motion.
Dr. Sullivan found a positive Tinel’s sign over the median nerve at the right wrist, but negative
over the median nerve at the left wrist and negative at both elbow ulnar nerves. He concluded
that appellant was capable of performing his usual duties from a hand standpoint. In an attached
work capacity evaluation form, Dr. Sullivan indicated appellant was capable of working without
restrictions.
The Office found a conflict in medical opinion between Dr. Mitchell and Dr. Sullivan
regarding appellant’s work capacity. It referred him to Dr. Howard Sturtz, a Board-certified
orthopedic surgeon, for an impartial medical examination. In a report dated January 16, 2008,
Dr. Sturtz reviewed the statement of accepted facts and the medical records. He performed a
physical examination and diagnosed bilateral carpal tunnel syndrome. Dr. Sturtz found normal
wrist and elbow range of motion. He noted that appellant had negative bilateral Phalen’s and
Durkan’s tests, a slightly positive left wrist Tinel’s sign and negative right wrist Tinel’s sign.
Dr. Sturtz advised that there was no electrodiagnostic change between 1992 and January 2001.
1

The Office assigned claim number xxxxxx242. It also accepted a claim for binaural hearing loss and tinnitus
under claim number xxxxxx960. The Office accepted that appellant sustained bladder cancer under claim number
xxxxxx270. It terminated appellant’s wage-loss compensation, by decision dated October 5, 1999, on the basis that
he no longer suffered from bladder cancer.
2

Docket No. 01-1695 (issued July 2, 2002). The Office accepted that appellant, an aircraft electrician equipment
technician, sustained bilateral carpal tunnel syndrome causally related to factors of his federal employment. On
March 25, 2000 the Office issued schedule awards for a 10 percent impairment of each arm. By letter dated April 4,
2000, the Office placed appellant on the periodic rolls.

2

He stated that he agreed with Dr. Sullivan that appellant was capable of performing his date-ofinjury position as an aircraft electrician equipment technician without restrictions. Dr. Sturtz
stated that appellant “has only mild carpal tunnel syndrome and Dr. Mitchell’s examination
[was] basically unremarkable.”
On March 13, 2008 the Office proposed to terminate appellant’s compensation benefits
based on Dr. Sturtz’s report.
In a March 25, 2008 letter, appellant disagreed with the proposed termination.
requested that he be referred for vocational rehabilitation.

He

By decision dated May 9, 2008, the Office terminated the proposed termination of
appellant’s wage-loss compensation effective May 11, 2008.
LEGAL PRECEDENT
Once the Office accepts a claim and pays compensation, it has the burden of justifying
modification or termination of an employee’s benefits.3 After it has determined that an
employee has disability causally related to his federal employment, the Office may not terminate
compensation without establishing that the disability has ceased or that it is no longer related to
the employment.4 The Office’s burden of proof includes the necessity of furnishing rationalized
medical opinion evidence based on a proper factual and medical background.5
Section 8123(a) of the Federal Employees’ Compensation Act provides in pertinent part:
If there is disagreement between the physician making the examination for the United States and
the physician of the employee, the Secretary shall appoint a third physician who shall make an
examination.6 It is well established that, when a case is referred to an impartial medical
specialist for the purpose of resolving a conflict, the opinion of such specialist, if sufficiently
well rationalized and based on proper factual and medical background must be given special
weight.7
ANALYSIS
The Office accepted appellant’s claim for bilateral carpal tunnel syndrome. The issue to
be determined is whether the Office has met its burden of proof to establish that appellant had no
remaining disability due to his accepted injury.

3

S.F., 59 ECAB ___ (Docket No. 08-426, issued July 16, 2008); Kelly Y. Simpson, 57 ECAB 197 (2005); Paul L.
Stewart, 54 ECAB 824 (2003).
4

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Elsie L. Price, 54 ECAB 734 (2003).

5

See J.M., 58 ECAB ___ (Docket No. 06-661, issued April 25, 2007); Del K. Rykert, 40 ECAB 284 (1988).

6

5 U.S.C. § 8123(a); see T.C., 60 ECAB ___ (Docket No. 08-2112, issued June 12, 2009); Y.A., 59 ECAB ___
(Docket No. 08-254, issued September 9, 2008).
7

B.K., 60 ECAB ___ (Docket No. 08-2002, issued June 16, 2009); J.M., supra note 5.

3

The Office referred appellant for a second opinion evaluation with Dr. Mitchell, a Boardcertified orthopedic surgeon, who found that appellant was capable of working with restrictions
on his wrists and shoulders. Appellant’s attending physician, Dr. Sullivan, a Board-certified
orthopedic surgeon, concluded that appellant was capable of working with no restrictions from a
hand standpoint. The Office properly found a conflict of medical opinion evidence between
Drs. Mitchell and Sullivan and referred appellant for an impartial medical evaluation with
Dr. Sturtz, a Board-certified orthopedic surgeon, to resolve this conflict.
In a January 16, 2008 report, Dr. Sturtz reviewed the statement of accepted facts, the
medical records and performed a physical examination. He diagnosed work-related bilateral
carpal tunnel syndrome. Dr. Sturtz reported appellant had negative normal wrist and elbow
range of motion, a negative bilateral Phalen’s and Durkan’s tests, a slightly positive left wrist
Tinel’s sign and negative right wrist Tinel’s sign. He also reported that there was no
electrodiagnostic change between 1992 and January 2001. Dr. Sturtz stated that he agreed with
Dr. Sullivan that appellant was capable of performing his date-of-injury position of an aircraft
electrician equipment technician with no restrictions from his accepted bilateral carpal tunnel
syndrome. His rationale for this conclusion was the fact that appellant “has only mild carpal
tunnel syndrome and Dr. Mitchell’s examination [was] basically unremarkable.”
As the impartial medical examiner, Dr. Sturtz’s report is entitled to the special weight of
the medical evidence. He based his conclusions on a proper factual background and provided
medical reasoning for concluding that appellant was capable of returning to his date-of-injury
position. Dr. Sturtz noted that appellant had no objective findings of disability due to his
accepted employment-related condition and, thus, concluded that he was capable of returning to
his date-of-injury job with no restrictions. The Board finds that the Office met its burden of
proof to terminate appellant’s wage-loss compensation benefits.
Appellant submitted a letter with his appeal contending the Office should have
consolidated his claims for cancer under claim number xxxxxx270, tinnitus/bilateral hearing loss
under claim number xxxxxx960 and vertigo under claim number xxxxxx212 with his bilateral
carpal tunnel syndrome under claim number xxxxxx242 in order for the Office to accurately
determine his work capability. As case numbers xxxxxx270 (cancer), tinnitus/bilateral hearing
loss under claim number xxxxxx960 and vertigo under claim number xxxxxx212 involved either
a hearing injury or bladder injury and this case involves a hand injury, the cases involve separate
injuries and are appropriately addressed in separate decisions. Therefore, the sole issue on
appeal is whether the Office properly terminated appellant’s wage-loss compensation benefits
effective May 11, 2008 as he no longer had any disability due to his accepted bilateral carpal
tunnel syndrome. Therefore, appellant’s contentions regarding his other claims on appeal are not
relevant to the issue currently before the Board.8 He contends that Dr. Sturtz is not impartial
based on his observation of the physician’s manner and attitude on entering Dr. Sturtz’s office.
However, the Board notes that appellant has submitted no evidence supporting his contention of
bias on the part of Dr. Sturtz. The impartial medical examiner found that appellant no longer had
8

Appellant noted that the Office erred in terminating his benefits for his accepted cancer claim in 1992 as his
cancer was not cured and referenced a Board’s decision in this case, which was Docket No. 00-2056. He contends
that his medical restrictions from his other claims preclude him from returning to his date-of-injury position.

4

any disability from his accepted bilateral carpal tunnel syndrome. The Office properly accorded
Dr. Sturtz’s report special weight and terminated appellant’s benefits as of May 11, 2008.
On appeal appellant also contended that the Office should have referred him to vocational
rehabilitation and combined all his claims to determine his medical disabilities. It is clear from
the Act and its implementing regulations that vocational rehabilitation is provided and
administered as a discretionary component of the federal compensation program and is not an
entitlement. Section 8104(a) of the Act provides, in pertinent part, that the “Secretary of Labor
may direct a permanently disabled individual whose disability is compensable under this
subchapter to undergo vocational rehabilitation. The Secretary shall provide for furnishing the
vocational rehabilitation services.”9 Section 10.518(a) of the Office’s implementing regulations
provides, in pertinent part, that the Office “may, in its discretion, provide vocational
rehabilitation services as authorized by 5 U.S.C. § 8104.”10
Because appellant had no residual disability due to his accepted employment injury,
vocational rehabilitation services are not appropriate.11 As previously stated, the purpose of
vocational rehabilitation is to assist a disabled employee unable to return to his date-of-injury
job. The Board, therefore, finds that, as appellant had no employment-related disability, the
Office did not abuse its discretion in denying his request for continuing vocational rehabilitation
services.
CONCLUSION
The Board finds that the Office met its burden of proof to terminate appellant’s wage-loss
compensation effective May 11, 2008 on the grounds that he no longer had any disability due to
his accepted bilateral carpal tunnel syndrome.

9

5 U.S.C. § 8104(a); see also R.H., 58 ECAB ___ (Docket No. 07-74, issued August 16, 2007); S.F., 59 ECAB
___ (Docket No. 08-426, issued July 16, 2008).
10

20 C.F.R. § 10.518(a).

11

Id. See Roniva Brown, 38 ECAB 338, 343-44 (1987) (finding that the claimant was not entitled to vocational
rehabilitation benefits because the medical evidence established that the claimant was able to return to his date-ofinjury position). When an employee is no longer disabled within the meaning of the Act and there is no loss of
wage-earning capacity, there is no entitlement to vocational rehabilitation benefits under the Act.

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 9, 2008 be affirmed.
Issued: December 16, 2009
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

